Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered September 12, 1990, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and sentencing him to a term of imprisonment of 6 to 12 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference to be drawn therefrom (People v Tejeda, 73 NY2d 958, 960), we find that the evidence was sufficient as a matter of law to support a verdict finding defendant guilty beyond a reasonable doubt of having participated in the street sale of crack cocaine to an undercover officer. Although not in actual possession of the drugs or the buy money, defendant’s accessorial liability was established by proof showing that he encouraged the sale by hawking the drugs as an admitted accomplice of the person who handed the drugs over to the undercover officer. Concur—Wallach, J. P., Kupferman, Asch and Rubin, JJ.